UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4259



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LEONARD O’BRIEN PARKER, a/k/a Leonard O’Brien Parris,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:06-cr-00002)


Submitted:   July 2, 2008                 Decided:   July 28, 2008


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Don Gast, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leonard O’Brien Parker appeals his convictions after

being       found   guilty   of   two   counts   of   each   of    the   following:

kidnaping in the commission of a bank robbery, in violation of 18

U.S.C. § 2113(e) (2000), possession of a firearm in furtherance of

a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(2000), and possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1) (2000).1             Parker contends the district court’s

denial of his request for additional expert assistance violated his

Sixth       Amendment   right     to   present   a   complete     defense   and   his

statutory right to appointment of an expert witness.                  While he was

provided with a clinical psychologist, Dr. Peter Sansbury, Parker

asserts his condition required an additional expert who specialized

in pharmacology and could investigate whether he “suffered from

psychosis from either the overdose or withdrawal from Paxil.”

Parker contends that regardless of Dr. Sansbury’s competency in the

field of psychology, he was unqualified to investigate Parker’s

specific claims, as they “necessarily involve[d] questions which

are medical in character, not psychological.” Finding no error, we

affirm.



        1
      Parker was also found guilty of two counts of bank robbery by
force or violence, in violation of 18 U.S.C. § 2113(a), and two
counts of assault with a dangerous weapon during the commission of
a bank robbery, in violation of 18 U.S.C. § 2213(d); however, the
district court arrested judgment on those counts in order to avoid
duplicative sentences.

                                          -2-
                 An indigent criminal defendant has a constitutional right

to the assistance of a psychiatrist once he “has made a preliminary

showing that his sanity at the time of the offense is likely to be

a significant factor at trial.”              Ake v. Oklahoma, 470 U.S. 68, 74

(1985). However, a defendant does not have a “constitutional right

to choose a psychiatrist of his personal liking or to receive funds

to hire his own.”2           Id. at 83.      While an indigent defendant may

request the district court to expend public funds for expert

services to assist in the preparation of his defense, the defendant

must       demonstrate     such   services    are     necessary      to   an   adequate

defense.         18 U.S.C. § 3006A(e)(1) (2000).               A district court’s

denial      of    a   defendant’s   request     for    funds    to    procure    expert

services is reviewed for abuse of discretion.                        United States v.

Hartsell, 127 F.3d 343, 349 (4th Cir. 1997).                   “To show reversible

error in a district court’s refusal to appoint an expert [pursuant

to 18 U.S.C. § 3006A(e)], a defendant must demonstrate that the

court’s refusal was prejudicial to his defense.”                     United States v.

Perrera, 842 F.2d 73, 77 (4th Cir. 1988).

                 Despite   Parker’s   claim     that    he     was    entitled    to   a

“medically trained psychiatrist,” he has failed to demonstrate that

the district court’s prior appointment of an admittedly competent

psychologist was statutorily or constitutionally deficient.                            As


       2
      The Supreme Court noted that a defendant’s constitutional
right is limited to the provision of “one competent psychiatrist.”
Ake, 470 U.S. at 78-79.

                                          -3-
this court has noted, “the decision in Ake reflects primarily a

concern with ensuring a defendant access to a psychiatrist or a

psychologist,   not   with     guaranteeing    a     particular    substantive

result.”    Wilson v. Greene, 155 F.3d 396, 401 (4th Cir. 1998)

(emphasis added).     Accordingly, the district court’s provision of

public funds for procurement of expert psychological services, and

defense counsel’s decision to retain Dr. Sansbury, did not violate

Parker’s due process rights, as there is no obligation under Ake

that a defendant be provided with a psychiatrist rather than a

psychologist.

            Furthermore,     Parker    has    not    demonstrated     that   an

additional psychiatric expert was required under Ake or that his

appointed psychologist was unqualified to evaluate his claims

relating to Paxil.      See Page v. Lee, 337 F.3d 411, 417 (4th Cir.

2003) (petitioner failed to provide any evidence his appointed

experts fell below the standard of competency).                   While Parker

contends that Dr. Sansbury was simply unable to provide the expert

services his case required, there is no evidence in the record to

support this allegation.        At the hearing on this matter, Parker

repeatedly asserted that he needed a psychiatric expert with

specific knowledge regarding Paxil; however, there was no evidence

presented   regarding    Dr.   Sansbury’s     lack    of   qualifications    or

inability to adequately address Parker’s claims.              See id. at 420

n.5 (“Even the simplest form of evidence, such as an affidavit on


                                      -4-
this       point   from    either    expert,     from   trial    counsel,      or   from

petitioner himself is absent from the record.”).

               Parker offered little more than conclusory assertions

that a specialized expert who “knows about Paxil” was needed, and

he failed to demonstrate that the psychological assistance provided

by    Dr.    Sansbury      would    be   insufficient    to     prepare    a   defense

regarding his sanity at the time of the offense.3                  See Caldwell v.

Mississippi, 472 U.S. 320, 323 n.1 (1985) (no due process violation

in denial of expert where petitioner “offered little more than

undeveloped assertions that the requested assistance would be

beneficial”); see also Ake, 470 U.S. at 82-83 (defendant must make

“threshold showing” for psychiatric expert).                  Dr. Sansbury was not

called as a witness at trial, and there is no evidence or proffer

in the record indicating what his testimony would have included in

regard to Parker’s mental state or his use of Paxil.                  Accordingly,

because there is no evidence in the record demonstrating that

Parker’s appointed psychologist could not provide the assistance

necessary to prepare an adequate defense, we find that Parker’s

claim is without merit.

               Even assuming the existence of evidence indicating that

Dr.    Sansbury      was     unqualified       to   properly     analyze       Parker’s



       3
      Additionally, Parker’s counsel contradicted almost all of his
client’s contentions, as he stated that Dr. Sansbury was a
“sufficient expert” for the case and that “asking for further
experts would be frivolous and unwarranted.”

                                           -5-
pharmacological claims, Parker has still failed to demonstrate that

the   district   court’s   refusal      to   appoint   another     expert   was

prejudicial to his defense, as his claims regarding Paxil were

contradictory and unsupported by the testimony in this case.                See

Perrera, 842 F.2d at 77.       At trial, Parker claimed he stopped

taking his prescription a week before the robberies; however, this

testimony contradicted Parker’s earlier assertions made in his

motion to suppress, where he claimed that his statements to police

were involuntary because the officers supplied him with cigarettes

and   coffee   despite   knowing   he    was   on   both   Paxil    and   Soma.

Furthermore, the FBI agent in charge of Parker’s interrogation

testified that Parker stated, prior to his confession, that he was

currently taking Paxil and that it would not affect his ability to

understand his rights.      Finally, Parker’s ex-wife testified that

she provided him with his medication every day, and that while she

did not always see him take his daily Paxil pill, Parker never told

her that he had stopped taking his prescription.              Therefore, in

light of the lack of evidentiary support for Parker’s contentions

regarding his use of Paxil, we find the district court did not

abuse its discretion in denying the motion for additional expert

services.

            Accordingly, we affirm Parker’s convictions. We dispense

with oral argument because the facts and legal contentions are




                                     -6-
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                               -7-